 

 

 

 

3:16-cr-01409- ee ted 06/26/20.-.P ID.1145
now #8 UNSEALED PER ORDER UF touBt one eel

 

 
 
   
 

 
 
   

 

 

 

ctl FE Bos}
TA. i ae AYO
_ JUN 26 2020
UNITED STATES OF AMERICA St STR T SOUR

   

 

CLERK Ee

V.

Hootan Melamed (1) Case Number: 16-cr-1409-H-1

S1eh(2>

NOTFOR PUBLIC VIEW”

YOU ARE HEREBY COMMANDED to arrest Hootan Melamed (1)

Name

 

 

To: The United States Marshal
and any Authorized United States Officer

 

and bring him or her forthwith to the nearest magistrate to answer a(n)

  
 
 

Profition Vicgation Pétition
Preezial 2 Viol

Indictment [7] Information [7] Complaint Cy Order of Court [_] Violation Now

oo

    
 

charging him or her with (brief description of offense):
18:371 - Conspiracy

18:1341, 1346 - Honest Services Mail Fraud
18:1952(a)(1), (a)(2) - Travel Act ae
18:2 - Aiding and Abetting OF oe
18:98 1(a)(1 )(C), 28:2461(c) - Criminal Forfeiture™

 

 

 

 

In violation of Title See Above United States Code, Section(s)

John Morrill — | Clerk of the Court

Name of Issuing Officer Title of Issuing Officer

3/ A. Corsello ° 6/16/2016, San Diego, CA.

Signature of Deputy oo, Date and Location

Bail fixed at $ - No Bail by The Honorable Ruben B. Brooks

 

 

Name of Judicial Officer

 

RETURN

 

This warrant was received and executed with the arrest of the above-named defendant at

 

 

DATE RECEIVED NAME AND TITLE OF ARRESTING OFFICER SIGNATURE OF ARRESTING OFFICER

 

DATE OF ARREST

 

 

 

 

FaL-

 

 
